Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 June 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My Dear General
                            Camp 28 June 1781
                        
                        Inclosed I Have the Honor to send you Copy of my letter to general greene. The ennemy Have Been so kind as to
                            Retire Before us. twice I gave them a chance of fighting (taking Care not to Engage farther than I pleased) But they
                            Continued their Retrogade motions—our Numbers are I think Exagerated to them, and our seeming Boldness confirms the
                            opinion.
                        I thought at first Lord Cornwallis wanted to get me as low down as possible and use his Cavalry to advantage—But it appears he does not as yet Come out, and our position will admit of partial affairs. His Lordship Had (exclusive of
                            the Reinforcement from portsmouth said 600) 4000 men 800 of whom dragoons or Mounted infantry—our force is about Equal to
                            His But only 1500 Regulars and 50 dragoons our little action more particularly Marks the Retreat of the ennemy—from the
                            place He first Began to Retire to Williamsburg is upwards of 100 Mile—the old arms at the point of fork Have Been taken
                            out of the water. The Cannon Has Been thrown in the River undamaged when they Marched back to Richmond—So that His
                            Lordship did us no Harm of any Consequence lost an immense part of his former Conquests and did not make any in this
                            State—general greene demanded of me only to Hold my ground in Virginia—But the Movements of Lord Cornwallis May answer
                            Better purposes than that in the political line.
                        Adieu, my dear general, I dn’t know But when we shall in our turn become the pursued ennemy and in the mean
                            while Have the Honor to be most Respectfully and affectionately Yours
                        
                            Lafayette
                        
                        
                            George is at a gentlemen’s house with a fever—But is much Better now and I expect Him every moment.
                                Lang Born’s zeal and activity during this Campaign Have unfortunately put Him in the ennemy’s Hands while he was
                                Reconnoitring.
                        

                    